Case 2:19-cv-10223-FLA-SK Document 1 Filed 12/03/19 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     phylg@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Chris Langer,                             Case No.

12               Plaintiff,
                                                 Complaint For Damages And
13       v.                                      Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
14     4270 Atlantic, L.L.C., a California       Act; Unruh Civil Rights Act
       Limited Liability Company; and
15     Does 1-10,

16               Defendants.

17
18         Plaintiff Chris Langer complains of 4270 Atlantic, L.L.C., a California

19   Limited Liability Company; and Does 1-10 (“Defendants”), and alleges as

20   follows:

21
22     PARTIES:

23     1. Plaintiff is a California resident with physical disabilities. He is a

24   paraplegic who cannot walk and who uses a wheelchair for mobility. He has a

25   specially equipped van with a ramp that deploys out of the passenger side of

26   his van and he has a Disabled Person Parking Placard issued to him by the State

27   of California.

28     2. Defendant 4270 Atlantic, L.L.C owned the real property located at or


                                             1

     Complaint
Case 2:19-cv-10223-FLA-SK Document 1 Filed 12/03/19 Page 2 of 7 Page ID #:2




 1   4270 Atlantic Avenue, Long Beach, California, and 4284 Atlantic Avenue,
 2   Long Beach, California, in October 2019.
 3     3. Defendant 4270 Atlantic, L.L.C owns the real property located at or
 4   4270 Atlantic Avenue, Long Beach, California, and 4284 Atlantic Avenue,
 5   Long Beach, California, currently.
 6     4. Plaintiff does not know the true names of Defendants, their business
 7   capacities, their ownership connection to the property and business, or their
 8   relative responsibilities in causing the access violations herein complained of,
 9   and alleges a joint venture and common enterprise by all such Defendants.
10   Plaintiff is informed and believes that each of the Defendants herein,
11   including Does 1 through 10, inclusive, is responsible in some capacity for the
12   events herein alleged, or is a necessary party for obtaining appropriate relief.
13   Plaintiff will seek leave to amend when the true names, capacities,
14   connections, and responsibilities of the Defendants and Does 1 through 10,
15   inclusive, are ascertained.
16
17     JURISDICTION & VENUE:
18     5. The Court has subject matter jurisdiction over the action pursuant to 28
19   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
20   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
21     6. Pursuant to supplemental jurisdiction, an attendant and related cause
22   of action, arising from the same nucleus of operative facts and arising out of
23   the same transactions, is also brought under California’s Unruh Civil Rights
24   Act, which act expressly incorporates the Americans with Disabilities Act.
25     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
26   founded on the fact that the real property which is the subject of this action is
27   located in this district and that Plaintiff's cause of action arose in this district.
28


                                               2

     Complaint
Case 2:19-cv-10223-FLA-SK Document 1 Filed 12/03/19 Page 3 of 7 Page ID #:3




 1     FACTUAL ALLEGATIONS:
 2     8. Plaintiff went to the property to shop at Giltcomplex Antiques and Red
 3   Wing Shoes in October 2019 with the intention to avail himself of its goods
 4   and to assess the business for compliance with the disability access laws.
 5     9. Giltcomplex Antiques and Red Wing Shoes are facilities open to the
 6   public, places of public accommodation, and business establishments.
 7     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 8   to provide accessible parking in conformance with the ADA Standards as it
 9   relates to wheelchair users like the plaintiff.
10     11. On information and belief the defendants currently fail to provide
11   accessible parking.
12     12. These barriers relate to and impact the plaintiff’s disability. Plaintiff
13   personally encountered these barriers.
14     13. By failing to provide accessible facilities, the defendants denied the
15   plaintiff full and equal access.
16     14. The failure to provide accessible facilities created difficulty and
17   discomfort for the Plaintiff.
18     15. The defendants have failed to maintain in working and useable
19   conditions those features required to provide ready access to persons with
20   disabilities.
21     16. The barriers identified above are easily removed without much
22   difficulty or expense. They are the types of barriers identified by the
23   Department of Justice as presumably readily achievable to remove and, in fact,
24   these barriers are readily achievable to remove. Moreover, there are numerous
25   alternative accommodations that could be made to provide a greater level of
26   access if complete removal were not achievable.
27     17. Plaintiff will return to Giltcomplex Antiques and Red Wing Shoes to
28   avail himself of their goods and to determine compliance with the disability


                                              3

     Complaint
Case 2:19-cv-10223-FLA-SK Document 1 Filed 12/03/19 Page 4 of 7 Page ID #:4




 1   access laws once it is represented to him that Giltcomplex Antiques and Red
 2   Wing Shoes and its facilities are accessible. Plaintiff is currently deterred from
 3   doing so because of his knowledge of the existing barriers and his uncertainty
 4   about the existence of yet other barriers on the site. If the barriers are not
 5   removed, the plaintiff will face unlawful and discriminatory barriers again.
 6     18. Given the obvious and blatant nature of the barriers and violations
 7   alleged herein, the plaintiff alleges, on information and belief, that there are
 8   other violations and barriers on the site that relate to his disability. Plaintiff will
 9   amend the complaint, to provide proper notice regarding the scope of this
10   lawsuit, once he conducts a site inspection. However, please be on notice that
11   the plaintiff seeks to have all barriers related to his disability remedied. See
12   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
13   encounters one barrier at a site, he can sue to have all barriers that relate to his
14   disability removed regardless of whether he personally encountered them).
15
16   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
17   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
18   Defendants.) (42 U.S.C. section 12101, et seq.)
19     19. Plaintiff re-pleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint.
22     20. Under the ADA, it is an act of discrimination to fail to ensure that the
23   privileges, advantages, accommodations, facilities, goods and services of any
24   place of public accommodation is offered on a full and equal basis by anyone
25   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
26   § 12182(a). Discrimination is defined, inter alia, as follows:
27             a. A failure to make reasonable modifications in policies, practices,
28                or procedures, when such modifications are necessary to afford


                                               4

     Complaint
Case 2:19-cv-10223-FLA-SK Document 1 Filed 12/03/19 Page 5 of 7 Page ID #:5




 1                goods,    services,    facilities,   privileges,      advantages,   or
 2                accommodations to individuals with disabilities, unless the
 3                accommodation would work a fundamental alteration of those
 4                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 5            b. A failure to remove architectural barriers where such removal is
 6                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 7                defined by reference to the ADA Standards.
 8            c. A failure to make alterations in such a manner that, to the
 9                maximum extent feasible, the altered portions of the facility are
10                readily accessible to and usable by individuals with disabilities,
11                including individuals who use wheelchairs or to ensure that, to the
12                maximum extent feasible, the path of travel to the altered area and
13                the bathrooms, telephones, and drinking fountains serving the
14                altered area, are readily accessible to and usable by individuals
15                with disabilities. 42 U.S.C. § 12183(a)(2).
16     21. When a business provides parking for its customers, it must provide
17   accessible parking.
18     22. Here, accessible parking has not been provided.
19     23. The Safe Harbor provisions of the 2010 Standards are not applicable
20   here because the conditions challenged in this lawsuit do not comply with the
21   1991 Standards.
22     24. A public accommodation must maintain in operable working condition
23   those features of its facilities and equipment that are required to be readily
24   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
25     25. Here, the failure to ensure that the accessible facilities were available
26   and ready to be used by the plaintiff is a violation of the law.
27
28


                                              5

     Complaint
Case 2:19-cv-10223-FLA-SK Document 1 Filed 12/03/19 Page 6 of 7 Page ID #:6




 1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 2   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 3   Code § 51-53.)
 4      26. Plaintiff repleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 7   that persons with disabilities are entitled to full and equal accommodations,
 8   advantages, facilities, privileges, or services in all business establishment of
 9   every kind whatsoever within the jurisdiction of the State of California. Cal.
10   Civ. Code §51(b).
11      27. The Unruh Act provides that a violation of the ADA is a violation of the
12   Unruh Act. Cal. Civ. Code, § 51(f).
13      28. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
15   rights to full and equal use of the accommodations, advantages, facilities,
16   privileges, or services offered.
17      29. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
18   discomfort or embarrassment for the plaintiff, the defendants are also each
19   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
20   (c).)
21
22             PRAYER:
23             Wherefore, Plaintiff prays that this Court award damages and provide
24   relief as follows:
25           1. For injunctive relief, compelling Defendants to comply with the
26   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
27   plaintiff is not invoking section 55 of the California Civil Code and is not
28   seeking injunctive relief under the Disabled Persons Act at all.


                                              6

     Complaint
Case 2:19-cv-10223-FLA-SK Document 1 Filed 12/03/19 Page 7 of 7 Page ID #:7




 1      2. Damages under the Unruh Civil Rights Act, which provides for actual
 2   damages and a statutory minimum of $4,000 for each offense.
 3      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 4   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 5
     Dated: November 26, 2019        CENTER FOR DISABILITY ACCESS
 6
 7
                                     By:
 8
                                     ____________________________________
 9
                                            Russell Handy, Esq.
10                                          Attorney for plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           7

     Complaint
